EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Travis Dodd on 6/6/2022.

The application has been amended as follows: 
1. (Currently Amended) A method fabricating a capacitor by increasing a surface area of a sheet of material, comprising:
performing a chemical etch on the sheet of material, wherein the chemical etch includes immersing the sheet of material in a chemical etch bath, the chemical etch bath includes molybdenum and has a pH greater than 0.0 and less than or equal to 2.5; 
performing an electrochemical etch on the sheet of material after performing the chemical etch on the sheet of material, wherein the electrochemical etch including immersing the sheet of material in an electrochemical etch bath, the electrochemical etch bath includes molybdenum and has a pH greater than 0.0 and less than or equal to 2.5; and
extracting an electrode from the sheet of material after performing the electrochemical etch on the sheet of material.

Cancel claims 4, 5, 8, 9, 10, 13 and 20.

In claim 6 replace “4” with --1--. 
In claim 11 replace “9” with --1--. 
16. (Currently Amended) The method of claim 15, wherein an electrical potential is not applied across the sheet of material during the chemical etch but is applied during the electrochemical 
7. (Currently Amended) The method of claim 6, wherein the molybdenum is included in a chemical component selected from the group consisting of molybdic acid, molybdenum trioxide, sodium molybdate dihydrate, molybdenum (V) chloride, (II) chloride.
12. (Currently Amended) The method of claim 11, wherein the molybdenum is included in a chemical component selected from the group consisting of molybdic acid, molybdenum trioxide, sodium molybdate dihydrate, molybdenum (V) chloride, (II) chloride.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The amendments overcome the closest prior art of US 2,339,806 which discloses claim 1 as originally recited. Additionally the language of increasing the surface area overcomes any electropolishing/polishing art and the inclusion of the pH range overcomes all the alkaline electrolytes that include molybdenum.
Other pertinent art of record include US 9,852,849; US 9,842,702; and US 20020162990. However, none of these references disclose the claimed etch bath composition (chemical or electrochemical) along with the two step etching process (chemical and electrochemical).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961. The examiner can normally be reached M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN W. COHEN
Primary Examiner
Art Unit 1759



/BRIAN W COHEN/Primary Examiner, Art Unit 1759